Citation Nr: 0922549	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for major depressive 
disorder from October 21, 2003?
 
2.  What evaluation is warranted for degenerative changes 
with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction between October 21, 2003 and August 
14, 2007?
 
3.  What evaluation is warranted for degenerative changes 
with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction since August 15, 2007?
 
4.  What evaluation is warranted for degenerative changes of 
the right knee with a history of chondromalacia and 
prepatellar bursitis from October 21, 2003?
 
5.  What evaluation is warranted for right great toe with 
hallux valgus deformity, degenerative changes, and calcaneal 
spur from October 21, 2003?
 
6.  Entitlement to a total disability based on individual 
unemployability due to service-connected disabilities.
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from May 2003 to October 
2003.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Roanoke , Virginia , Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
The issue of what evaluation is warranted for right great toe 
with hallux valgus deformity with degenerative changes and 
calcaneal spur from October 21, 2003 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington , 
DC .
 
 
FINDINGS OF FACT
 
1.  Between October 21, 2003 and August 14, 2007, the 
Veteran's major depressive disorder was manifested by 
occupational and social impairment with reduced reliability 
and productivity.
 
2.  Since August 15, 2007, the Veteran's major depressive 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity.
 
3.  Between October 21, 2003 and August 14, 2007, the 
Veteran's degenerative changes with herniation at L1-2 and 
mild spondylosis at the thoracolumbar junction were not 
manifested by forward flexion of the thoracolumbar spine less 
than 61 degrees; or, the combined range of motion of the 
thoracolumbar spine less than 121 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.
 
4.  Since August 15, 2007, the Veteran's degenerative changes 
with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction have not been manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less; or, by 
favorable ankylosis of the entire thoracolumbar spine.
 
5.  Since October 21, 2003, the Veteran's degenerative 
changes of the right knee with history of chondromalacia and 
prepatellar bursitis have not been manifested by flexion 
limited to 30 degrees, or extension limited to 15 degrees.
 
6.  The Veteran has a combined rating of 70 percent for the 
following service connected disabilities: major depressive 
disorder, evaluated as 30 percent disabling; degenerative 
changes with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction, evaluated as 20 percent disabling; 
degenerative changes of the right knee with history of 
chondromalacia and prepatellar bursitis, evaluated as 10 
percent disabling; residuals status post left C6-7 posterior 
cervical foraminotomy and discectomy with scar, evaluated as 
10 percent disabling; postoperative residuals of an 
incisional hernia with scar, evaluated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; great right toe with hallux valgus 
deformity with degenerative changes and calcaneal spur, 
evaluated as noncompensable; and erectile dysfunction, 
evaluated as noncompensable.
 
7.  The Veteran has occupational experience as a physician.  
He holds an undergraduate degree, a masters in public health, 
and a doctorate in medicine.
 
8.  The Veteran's service-connected disorders do not preclude 
him from securing and following a substantially gainful 
occupation consistent with his education and work experience.

CONCLUSIONS OF LAW
 
1.  Between October 21, 2003 and August 14, 2007, the 
criteria for a 50 percent rating for major depressive 
disorder were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2008).
 
2.  Since August 15, 2007, the criteria for a rating in 
excess of 30 percent for major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434.
 
3.  Between October 21, 2003 and August 14, 2007, the 
criteria for a rating in excess of 10 percent for 
degenerative changes with herniation at L1-2 and mild 
spondylosis at the thoracolumbar junction were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242 (2008).
 
4.  Since August 15, 2007, the criteria for a rating in 
excess of 20 percent for degenerative changes with herniation 
at L1-2 and mild spondylosis at the thoracolumbar junction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.
 
5.  Since October 21, 2003, the criteria for a rating in 
excess of 10 percent for degenerative changes of the right 
knee with history of chondromalacia and prepatellar bursitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2008).
 
6.  The criteria for a total disability based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16 (2008).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
increased initial rating claims, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.  The 
claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  
 
As to the Veteran's claim for total disability based on 
individual unemployability, VA notified him in correspondence 
dated in January 2005 of the information and evidence needed 
to substantiate and complete a claim.  VA fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate the claim, including VA 
medical records, and, as warranted by law, affording VA 
examinations.  There is not a scintilla of evidence that any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.
 
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Initial rating increase
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.
 
Major Depressive Disorder
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent 
rating is warranted for major depressive disorder where it is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434.
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.
 
A 70 percent rating is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning (GAF) 
score of between 51 and 60 indicates that the veteran has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  See 38 C.F.R. § 4.130.  VA's Rating Schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF score scale.
 
At a VA examination in August 2004, the Veteran reported 
suffering from depression and anxiety since the summer of 
2003, related to coping with pain from his service-connected 
disabilities.  The Veteran reported sadness, excessive 
sleeping, extreme social withdrawal, irritability, and 
anxiety.  Homicidal thinking was denied.  Occasional thoughts 
of suicide without intention to act were noted.  He had no 
significant memory loss, obsessive-compulsive behavior, or 
panic attacks.  Motivation had become extremely poor.  He 
denied appetite problems or crying spells.  He reported 
chronic feelings of depression. He described always feeling 
sad, having low self esteem, and feeling useless.  He was 
markedly anhedonic, and he indicated that he always felt 
anxious.  He noted that he was "drinking more than he really 
should."  The Veteran used to work as a doctor in the 
emergency room, and was no longer working.  He was diagnosed 
with a major depressive disorder, secondary to military 
injury and resulting chronic pain and disability.
 
At a clinic appointment in January 2005, the Veteran reported 
a desire to isolate himself.  He denied suicidal and 
homicidal ideation.  His mood was dysphoric and his affect 
was appropriate, but slightly anxious.  He was somewhat 
paranoid, but there were no active hallucinations.  The 
Veteran was diagnosed with major depressive disorder, anxiety 
disorder with panic, and assigned a GAF score of 45-50.  
 
At another clinic appointment in October 2005, the Veteran 
reported that his medications were helping.  He reported 
recent anxiety.  He had no delusions or hallucinations, or 
suicidal or homicidal ideations.  He lived alone, and had no 
relationship with anyone else.  His affect was appropriate.  
He showed fair memory, insight, and judgment.  He was 
diagnosed with major depressive disorder, secondary to 
military injury and pain, with recent marital failure.  A GAF 
score of 50 was assigned.  See also December 2004 clinic 
progress note assigning a GAF score of 50.
 
At an August 15, 2007 VA examination, the Veteran reported a 
social life limited to his family.  He reported being unable 
to find work as an emergency room physician due to an 
inability to stand for prolonged periods.  The veteran 
suggested that he would be able to tolerate some form of 
quieter medical practice.  He reported social difficulty, 
mostly related to a low frustration tolerance and 
irritability.  His mood reflected an underlying 
irritability.  His affect was within normal limits.   The 
Veteran denied any problems with suicidal and homicidal 
thinking.  He was oriented and indicated no significant 
memory impairment or obsessive-compulsive behavior.  Speech 
was within normal limits, and he reported no panic attacks.  
Depression related to his physical problems, and anxiety 
around crowds were noted.  Appetite was adequate, and he 
denied crying spells.  Impulse control was adequate with no 
severe temper outbursts.  Sleep was normal with medication, 
and he denied sleeping excessively anymore.  He reported that 
excessive drinking had ceased.  He was still not working but 
seemed to indicate that he would be able to tolerate some 
kind of quieter type of medical job.
 
At a July 2008 mental health medication management 
appointment, the Veteran reported increased social phobia.  
He was assigned a GAF score of 60.
 
In January 2009, the Veteran was afforded another VA 
examination.  He reported not working since the last 
examination, primarily because of his physical problems.  The 
Veteran reported having a handful of friends who he saw 
sporadically.  No impairment of thought processing or 
communication was reported.  He was easily irritated.  No 
delusions, hallucinations, or suicidal or homicidal ideation 
were found.  No significant memory impairment or obsessive-
compulsive disorder was reported.  The Veteran described 
increased anxiety in social settings, with occasional 
outbursts.  Speech was within normal limits.  The Veteran 
noted that he usually felt calm and content with his current 
medication.  He was diagnosed with major depressive disorder 
secondary to service-connected medical problems, and assigned 
a GAF score of 60.
 
The Board finds that between October 21, 2003 and August 14, 
2007, the Veteran met the criteria for a 50 percent rating.  
He suffered from panic attacks, increased anxiety, excessive 
sleeping, thoughts of suicide, and was drinking "more than 
he should."  His GAF scores represented moderate to severe 
symptoms that are best evaluated at a 50 percent rating.  The 
Veteran began a consistent course of medication around his 
October 2005 appointment, and he reported that the medication 
was helping his symptoms.  While the Veteran did suffer from 
depression, and difficulty with relationships, a 70 percent 
rating is not in warranted during this term because there is 
no evidence that the Veteran suffered from suicidal ideation, 
or obsessional rituals which interfere with routine 
activities.  His speech was never illogical, obscure, or 
irrelevant.  There is no evidence that the appellant suffered 
from impaired impulse control, or that he ever engaged in 
periods of violence.  Finally, there is no evidence that he 
neglected his personal appearance or suffered from spatial 
disorientation.  
 
By the August 15, 2007 VA examination, it was apparent that 
the Veteran was responding well to medication and his 
symptoms became less severe.  He described himself as usually 
calm, and that he had friends that he saw occasionally.  He 
does not suffer from panic attacks, hallucinations, 
delusions, or impairment of memory, judgment, or abstract 
thinking.  His GAF scores since that date reflect moderate 
impairment, and while the Veteran may have difficulty 
returning to his prior, admittedly very stressful job in 
emergency medicine, there is no evidence that depression 
precludes his work in another field of medicine, and 
certainly there is no reason to believe that the appellant 
cannot find some form of substantially gainful employment 
notwithstanding his depression.
 
While the Veteran does not need to meet all, most, or even 
some of the criteria set forth in Diagnostic Code 9434, the 
overall picture of his symptomatology since August 15, 2007 
is most appropriately rated at 30 percent because it 
represents occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).
 
Thoracolumbar spine and right knee
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).
 
Degenerative arthritis of the spine is rated under the 
General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness, not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.
 
Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees; extension is zero to 30 degrees; 
left and right lateral flexion are zero to 30 degrees; and 
left and right rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).
 
Degenerative changes of the knee are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion limited to 60 degrees warrants a noncompensable 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension 
limited to five degrees warrants a noncompensable rating.  A 
10 percent rating is assigned for extension limited to 10 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.
 
Normal range of motion of the knee is to zero degrees 
extension and zero to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.
 
At discharge from active duty, the Veteran was diagnosed with 
patellar subluxation and possible sural nerve injury with 
intractable pain and herniated disc at L1-L2.  May 2003 x-
rays showed normal findings of his right knee.  A June 2003 
MRI of the right knee showed mild myxoid degenerative changes 
in the posterior horn of the medial meniscus.  The ligaments 
were all intact.  There was a mild lateral patellar 
subluxation, some thinning of the lateral patellar facet 
cartilage, and a small joint effusion.  
 
At an August 2004 VA examination, the Veteran reported 
stiffness and low back weakness with a sharp, full, aching, 
throbbing pain.  He reported no decreased function with 
flare-ups.  He wore a brace on his lower back and right 
knee.  The right knee was described as a seven to eight on 
the pain scale.  There was some swelling in the right knee, 
with weakness, stiffness, and fatigability.  No heat or 
redness was found.  The Veteran's knee locked.  
 
Physical examination in August 2004 showed tenderness in the 
lumbosacral spine from T10 to L3.  Muscles were normal with 
no spasm.  Active lumbosacral flexion was from zero to 84 
degrees, and zero to 87 degrees after fatiguing, all with 
pain.  Extension was zero to 20 degrees, and zero to 30 
degrees after fatiguing, all with pain.  Right lateral 
flexion was zero to 20 degrees, and zero to 30 degrees after 
fatiguing, all with pain.  Left lateral flexion was zero to 
35 degrees, and zero to 42 degrees after fatiguing, all with 
pain.  Right and left lateral rotation was zero to 20 
degrees, and zero to 30 degrees after fatiguing, all with 
pain.  
 
Extension of the right knee was zero degrees, with pain.  
Flexion was zero to 140 degrees and zero to 142 degrees after 
fatiguing, all with pain.  The right knee had some crepitus.  
The Veteran's gait showed a limp on the right leg.  The 
examiner noted that there was no decrease in range of motion 
or joint function of the lower back and the right knee, and 
range of motion was not limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The Veteran 
was diagnosed with mild degenerative joint disease changes of 
the patellofemoral joint and the medial compartment of the 
right knee, with chronic patellar subluxation problems.  He 
was also diagnosed with moderate right disc herniation at L1-
L2 and mild spondylosis at the thoracolumbar junction.
 
At an August 2007 examination, the Veteran reported pain, and 
occasionally wearing a brace on the right knee when cutting 
the grass.  Physical examination revealed tenderness from T10 
to L2-L3.  The muscles were normal, with no spasm.  Reflexes 
were normal.  There was no deformity, laxity, crepitus, or 
swelling of the lower back.  Forward flexion was zero to 60 
degrees and zero to 78 degrees after fatiguing, all with 
pain.  Extension was zero to 30 degrees, and zero to 35 
degrees after fatiguing, all without pain.  Right and left 
lateral flexion was zero to 35 degrees, and zero to 42 
degrees after fatiguing, with pain in the right lateral 
flexion only.  Right and left lateral rotation was zero to 35 
degrees, and zero to 42 degrees after fatiguing, all with 
pain on the right lateral rotation only.  
 
The right knee had swelling with no deformity.  There was no 
knee instability.  There was crepitus and tenderness 
anteriorly, but no laxity.  Right knee extension was zero 
degrees, with pain actively, passively and after fatiguing.  
Flexion was zero to 140 degrees, and zero to147 degrees after 
fatiguing, all with pain.
 
With both the back and right knee, there was no decrease in 
the range of motion or joint function additionally limited 
due to pain, weakness, fatigue, or lack of endurance 
following repetitive use.  The Veteran was diagnosed with 
degenerative joint and disc changes at the twelfth thoracic 
to first lumbar and first lumbar vertebra to second lumbar 
vertebra, along with a moderate right herniated nucleus 
pulposus at the first lumbar to second lumbar vertebrae.  He 
was also diagnosed with mild degenerative joint disease of 
the medial compartment of the right knee.  These diagnoses 
were all unchanged from the Veteran's previous examination.
 
At another VA examination in January 2009, the Veteran 
reported chronic back pain but denied seeking medical 
treatment.  He described having trouble sleeping secondary to 
right knee pain.  Physical examination revealed that 
the lumbosacral spine was tender from L1-S1, with no 
crepitus, laxity, deformity, or swelling.  Muscles were 
normal, with no spasm.  Lumbosacral forward flexion was zero 
to 80 degrees, and zero to 90 degrees after fatiguing, all 
with pain.  Extension was zero to 30 degrees, and zero to 35 
degrees after fatiguing, all with pain.  Right and left 
lateral flexion was zero to 40 degrees, and zero to 45 
degrees after fatiguing, all with pain.  Right and left 
lateral rotation was zero to 35 degrees, and zero to 45 
degrees after fatiguing, all with pain.  Straight leg raising 
was negative bilaterally.
 
A right knee examination showed flexion as zero to 110 
degrees, and zero to 125 degrees after fatiguing, all with 
pain.  Extension was to zero degrees, with pain.  Diagnoses 
remained the same.  The physician opined that the Veteran 
should be able to work in some capacity as a physician 
despite his disabilities.
 
Based on the above evidence, the Board finds that a higher 
rating is not warranted for the Veteran's lumbosacral 
disability.  The clinical findings made between October 21, 
2003 and August 14, 2007, show that the Veteran's range of 
motion clearly fell within the 10 percent evaluation range.  
It was not until his appointment in August 2007, where his 
range of motion was on the edge of the 20 percent evaluation 
range.  The record does not contain evidence that shows that 
the Veteran is entitled to a higher rating earlier than 
August 15, 2007.  Additionally, evidence on August 15, 2007 
and since that date show that the Veteran is firmly within 
the 20 percent evaluation for his lumbosacral disability.  He 
has not been diagnosed with favorable ankylosis of the entire 
thoracolumbar spine and forward flexion has consistently been 
greater than 30 degrees.  For these reasons, the Veteran's 
claims for a higher initial rating for his lumbosacral 
disability are denied.
 
The Board also finds that the Veteran is not entitled to a 
higher rating for his right knee disability.  The Veteran has 
shown normal range of motion in his right knee.  As the 
Veteran's range of motion tests regarding his right knee 
throughout the appellate term have remained in the normal 
range, he does not qualify for a rating under Diagnostic Code 
5260 and 5261. 
 
Extraschedular consideration
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  The preponderance of the evidence shows that 
the Veteran's disabilities did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  As explained above, while the Veteran has 
been unemployed since 2003, physicians have determined that 
he is capable of employment.  He has not been hospitalized at 
any time during the appellate term for any of these 
disorders.  The current schedular criteria also adequately 
compensates the Veteran for the current nature and extent of 
severity of the disabilities at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.
 
 
Total disability based on individual unemployability
 
The Veteran asserts that he is unable to maintain employment 
due to his service-connected disabilities.
 
VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disability, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.
 
The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.
 
A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).
 
The Veteran has a combined rating of 70 percent for the 
following service connected disabilities: major depressive 
disorder, evaluated as 30 percent disabling; degenerative 
changes with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction, evaluated as 20 percent disabling; 
degenerative changes of the right knee with history of 
chondromalacia and prepatellar bursitis, evaluated as 10 
percent disabling; residuals status post left C6-7 posterior 
cervical foraminotomy and discectomy with scar, evaluated as 
10 percent disabling; postoperative residuals of an 
incisional hernia with scar, evaluated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; great right toe with hallux valgus 
deformity with degenerative changes and calcaneal spur, 
evaluated as noncompensable; and erectile dysfunction, 
evaluated as noncompensable.
 
The record shows that the Veteran is currently unemployed.  
He has graduated from an undergraduate college or university, 
completed a master's degree in public health, and earned a  
doctorate in medicine.  He has employment experience as an 
emergency room physician.  He reports not working since 2003 
due to his service-connected injuries.  In January 2009, an 
examining VA physician from VA examined the appellant for the 
purpose of offering an opinion as to employability.  The 
physician was asked to comment as to whether any of the 
Veteran's service-connected disabilities have resulted in 
functional and/or occupational impairment.  The physician 
noted that despite the Veteran's back disability, to include 
bilateral lower extremity peripheral neuropathy, and his 
right knee disability, he "should be able to work in some 
capacity as a physician having these problems."  In August 
2007, the Veteran's examining psychologist noted that the 
Veteran did not indicate that his depression/anxiety would 
prohibit employment, and that he would be able to tolerate a 
quieter type of medical practice than working in an emergency 
room.  In his January 2009 examination, the Veteran 
attributed his lack of employment to his physical problems.  
The Veteran has not argued that his hernia or noncompensable 
disabilities have caused him to be unemployable.
 
Based on the statements and opinions of the Veteran and his 
examining physician and psychologist, the Board finds that he 
is capable of some form of substantially gainful employment 
that is consistent with his education and occupational 
experience.  Both the medical professionals and the Veteran 
agree that he could tolerate a quieter medical practice than 
in the emergency room.  Although the Veteran has found 
difficulty in obtaining a new job, this does not render him 
unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Veteran is capable of performing the physical 
and mental acts required by employment as a physician; 
therefore, he is not entitled to a total disability based on 
individual unemployability due to service-connected 
disabilities at this time.
 


Extraschedular consideration
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  The preponderance of the evidence shows that 
the Veteran's disabilities did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  As explained above, while the Veteran has 
been unemployed since 2003, physicians have determined that 
he is capable of employment.  The current schedular criteria 
also adequately compensates the Veteran for the current 
nature and extent of severity of the disabilities at issue. 
 Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating.
 
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.
 



ORDER
 
Between October 21, 2003 and August 14, 2007, an evaluation 
of 50 percent is warranted for a major depressive disorder, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.
 
Since August 15, 2007, an evaluation greater than 30 percent 
is not warranted for a major depressive disorder.
 
Between October 21, 2003 and August 14, 2007, an evaluation 
greater than 10 percent is not warranted for degenerative 
changes with herniation at L1-2 and mild spondylosis at the 
thoracolumbar junction.
 
Since August 15, 2007, an evaluation greater than 20 percent 
is not warranted for degenerative changes with herniation at 
L1-2 and mild spondylosis at the thoracolumbar junction
 
Since October 21, 2003, an evaluation greater than 10 percent 
is not warranted for degenerative changes of the right knee 
with history of chondromalacia and prepatellar bursitis.
 
Entitlement to a total disability based on individual 
unemployability due to service-connected disabilities is 
denied.
 
 
REMAND
 
In a June 2005 rating decision service connection for a right 
great toe with hallux valgus deformity with degenerative 
changes and calcaneal spur was granted.  He was assigned a 
noncompensable evaluation, effective from October 21, 2003.  
In September 2005, the Veteran fled a notice of disagreement 
for other claims, but specifically did not mention his foot 
disability claim.  In June 2006, within one year of the June 
2005 rating decision, the Veteran filed a substantive appeal 
where he listed "chronic pain [right] foot/heal [sic]."  
This served as a Notice of Disagreement for his right foot 
disability.
 
The RO has not issued a statement of the case as to the issue 
of what evaluation is warranted for right great toe with 
hallux valgus deformity with degenerative changes and 
calcaneal spur from October 21, 2003.  Because a timely 
notice of disagreement was filed, the RO must provide the 
Veteran with a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999) (an unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case).
 
The Board also notes that the RO should reevaluate the 
Veteran's rating under Diagnostic Code 5280 (hallux valgus).  
Hallux valgus is angulation of the great toe away from the 
midline of the body, or toward the other toes.  Dorland's 
Illustrated Medical Dictionary, 31st edition, p. 829.  The 
Veteran is also rated under this Diagnostic Code for 
calcaneal spur.  A calcaneal spur is a heel disability.  Id. 
at 273.  Hence, a separate rating may be more appropriate for 
his calcaneal spur.
 
Accordingly, the case is REMANDED for the following action:
 
The RO must issue a statement of the case as 
to the issue of what evaluation is warranted 
for right great toe with hallux valgus 
deformity with degenerative changes and 
calcaneal spur from October 21, 2003.  The 
claim is not to be returned to the Board 
unless the Veteran perfects it on appeal.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


